In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Westchester County (Donovan, J.), dated December 22, 1994, as, after a nonjury trial awarded her maintenance in the amount of only $300 per week for the first year, $250 per week for the second year, and $200 per week for the third year and awarded her only $22,000 as her share of the marital property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the wife’s contention, in light of her age, health, education, and actual enrollment in a course to obtain training and refresh her skills, the maintenance award cannot be said to be insufficient to allow her time to regain her self-sufficiency (see, Pagano v Pagano, 202 AD2d 652; Gross v Gross, 160 AD2d 976; Schnee v Schnee, 152 AD2d 665). Thus, the maintenance award was not an improvident exercise of the court’s discretion (see, Wilner v Wilner, 192 AD2d 524; Loeb v Loeb, 186 AD2d 174; Sperling v Sperling, 165 AD2d 338).
We have examined the wife’s remaining contentions and find them to be without merit. O’Brien, J. P., Santucci, Joy and Florio, JJ., concur.